UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                              No. 00-40212



                      UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,


                                   VERSUS


       RONALD EUGENE KELLY, also known as “Rahoo”, also known
         as Ronald Morrison; ALBERT JOHN LEMONS, also known
     as “Tooter”; CURLEY RAY MORRISON; CHARLES RAY GENTRY, JR.,

                                                 Defendants-Appellants.




           Appeals from the United States District Court
                 For the Eastern District of Texas
                            (4:99-CR-90)
                             August 15, 2001
Before JONES, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      This appeal, involving several appellants, arises out of a

drug conspiracy in Grayson County, Texas.        In March 1999, the Drug

Enforcement Agency (“DEA”) came into Grayson County at the behest

of   the   local   police.     The    investigation    utilized   various

confidential   informants    and    undercover   officers   and   included


      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
several controlled buys.    Many of those transactions were recorded

on audio and videotape and were concentrated in a two or three

block area.

     The government ultimately arrested and obtained a multi-count

indictment    against   Defendants-Appellants   Ronald   Eugene   Kelly,

Albert John Lemons, Curley Ray Morrison, Charles Ray Gentry, Jr.,

and several other individuals.         The indictment charged various

crimes, including conspiracy to possess with intent to distribute

cocaine base (“crack”), substantive acts of distribution of crack,

and employment of a minor to distribute crack.           The appellants

entered not guilty pleas, but the jury returned guilty verdicts

against all of them.

     On appeal, the appellants individually raise several issues,

some of which are germane to the other appellants’ cases.         We note

the appellants’ points of error in turn.

     Kelly argues that there was insufficient evidence to convict

him of Counts 1 and 18.     Count 1 charged Kelly with conspiracy to

possess with intent to distribute crack in violation of 21 U.S.C.

§ 846.   Count 18 alleged that Kelly employed a person under the age

of eighteen to distribute and possess with intent to distribute

crack in violation of 21 U.S.C. § 841(a)(1).       Furthermore, Kelly

contends that the district court erred in its jury instructions.

He asserts that the district court failed to instruct properly on

multiple conspiracies, the difference between aiding and abetting



                                   2
and actually becoming a member of a conspiracy, and the meaning of

“mere presence.”

     Lemons also insists that there was insufficient evidence to

support his convictions for Counts 1, 19, and 23.                      As previously

noted, Count     1   charged    conspiracy           to   possess    with     intent    to

distribute     crack.    Counts       19       and   23    pertained    to     specific

substantive acts of distribution.               Moreover, Lemons believes that

the district court violated Apprendi v. New Jersey, 120 S. Ct. 2348

(2000),1 by failing to submit to the jury two issues: 1) the amount

of crack attributable to his actions and 2) whether he willfully

obstructed, impeded, or attempted to obstruct or impede justice.

Additionally, he appears to argue in the alternative that there was

insufficient    evidence      to   support       the      trial     court’s    findings

regarding the amount of drugs and that he willfully obstructed,

impeded, or attempted to obstruct or impede justice. Besides those

alleged points of error, Lemons contends that the district court

erred by not allowing him to impeach a witness’s alleged prior

inconsistent statement. And he charges that the district court and

the government intimidated or coerced witnesses that were to

testify   on   his   behalf    and,    thus,         denied   him     his     Sixth    and

Fourteenth Amendment rights.          Lemons’s kitchen-sink brief further



     1
      Apprendi held that any fact, other than a prior conviction,
that increases the penalty for a crime beyond the prescribed
statutory maximum must be submitted to a jury. 120 S. Ct. at
2363-64.

                                           3
asserts that the trial court erred in admitting certain evidence of

another    drug     crime,      which    was    supposedly      extraneous        and

prejudicial.      Finally, he states that the district court erred in

denying    his    motion   to    sever   and    his   motion    for    a   bill    of

particulars.

     Like Lemons, Morrison presents an Apprendi issue.                  He asserts

that the district court erred in not submitting to the jury the

amount of crack for which he was held responsible.                    In addition,

Morrison believes that the district court erred in failing to make

a finding that he had a minimal role in the drug offenses,

especially the conspiracy.

     The   last    appellant     Gentry      raises   three    specific    issues.

First, like Lemons and Morrison, he refers to Apprendi, alleging

that the district court should have submitted to the jury the

determination as to the amount of crack for which he was found

responsible.       Second, Gentry points to as error the district

court’s decision to admit certain allegedly extraneous evidence,

which Lemons also argued was wrongly admitted.                 Third, he insists

that the district court erred in increasing his sentencing level by

two points for obstruction of justice.

     Having reviewed the briefs, pertinent portions of the record,

and the applicable law, we conclude that the district court did not

commit reversible error.           Specifically, we find that there was

sufficient evidence to support the appellants’ convictions and


                                         4
sentences.     Moreover, the district court did not err in its jury

instructions    or   in   its     determinations     under   the     sentencing

guidelines.    As for the appellants’ Apprendi claims, we note that

either Apprendi does not apply to the facts of the appellants’

cases or the error was harmless.            See United States v. Slaughter,

238 F.3d 580, 583-84 (5th Cir. 2001). Furthermore, we believe that

any error in admitting the allegedly extraneous evidence was

ultimately harmless.      Nor do we conclude that the district court

improperly limited Lemons’s right to cross-examine one of the

government’s    witnesses       or   that   the   district   court    and   the

government denied him his Sixth and Fourteenth Amendment rights.

Finally, the district court did not abuse its discretion or commit

any reversible error in denying Lemons’s motion to sever and his

motion for a bill of particulars.             Accordingly, the appellants’

judgments of conviction and sentences are

                 AFFIRMED.




                                        5